275 So. 2d 407 (1973)
STATE of Louisiana
v.
Luther James BRADFORD and Robert Hayward Blumberg.
No. 52801.
Supreme Court of Louisiana.
April 4, 1973.
Andrews, Barry & DeSalvo, Dean A. Andrews, Jr., Michael F. Barry, Pres Kabacoff, M. Hampton Carver, New Orleans, for defendants-appellants.
William J. Guste, Jr., Atty. Gen., LeRoy A. Hartley, Asst. Atty. Gen., Jim Garrison, Dist. Atty., Louise Korns, Asst. Dist. Atty., for plaintiff-appellee.
PER CURIAM.
During the pendency of the appeal lodged in this Court, defendants re-urged their motion for a hearing on a new trial. This motion had been timely filed in the trial court based upon allegations of new and material evidence that, notwithstanding the exercise of reasonable diligence by the defendants, was not discovered before or during trial, which evidence, if available, allegedly would probably have changed the verdict of guilty. After argument and consideration, we have decided to remand the matter for a hearing on the motion for a new trial by the trial court.
It is ordered by this Court that the matter herein be remanded to the trial court to hear defendants' motion for a new trial.